Judgment unanimously affirmed. Memorandum: Contrary to defendant’s assertions, we find, based upon this record, that defense counsel provided meaningful representation (see, People v Satterfield, 66 NY2d 796, 799). The verdict is neither repugnant nor inconsistent. The proof against defendant and the codefendant differed in both content and degree and the court, sitting as trier of the facts, could have found that the People failed to disprove the codefendant’s alibi defense beyond a reasonable doubt but sufficiently rebutted the alibi evidence submitted on defendant’s behalf. Consequently, defendant’s conviction as charged is not *910"inherently contradictory” to the acquittal of the codefendant (cf., People v Green, 71 NY2d 1006, 1008; People v Hampton, 61 NY2d 963, 964). (Appeal from judgment of Cattaraugus County Court, Kelly, J.—criminal possession of controlled substance, third degree.) Present—Dillon, P. J., Callahan, Green, Pine and Balio, JJ.